Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
En el caso de autos, el título que el foro de instancia y el foro apelativo le reconocieron al Municipio de Aguada (en adelante el Municipio) sobre la servidumbre de paso en cuestión descansa en dos fundamentos distintos.
Por un lado se determinó que, conforme a las circuns-tancias de este caso, había quedado constituida una servi-dumbre de paso por signo aparente. Esta postura surge en particular de la sentencia del Tribunal de Circuito de Ape-laciones, en la cual se determinó que en la finca matriz existía un camino, que posteriormente se pavimentó, antes de que la finca en cuestión fuese segregada de dicha finca matriz. Concluyó el foro apelativo que como al momento de la segregación no se hicieron manifestaciones contrarias a la continuada existencia del camino pavimentado, al ocu-rrir la segregación quedó constituida en la finca en cues-tión una servidumbre por signo aparente, conforme a lo dispuesto en el Art. 477 del Código Civil, 31 L.P.R.A. see. 1655.
Este primer fundamento para la existencia de la contro-vertida servidumbre sería claramente válido si constara palmariamente en los autos del caso que el predio sirviente y el predio dominante de la servidumbre en cuestión per-tenecían originalmente al mismo dueño, cuando se estable-ció el signo aparente entre ellos. En el caso de autos, no cabe duda alguna de que en la finca matriz existía un ca-mino que luego fue asfaltado. Tampoco puede cuestionarse que dicha finca matriz fue dividida, habiéndose segregado la finca en cuestión, gravada por el camino asfaltado, de dicha finca matriz. Sin embargo, no está claro —de los he-chos del caso— que el camino asfaltado aludido comunique el predio segregado con el remanente de la finca matriz, ni *137que entre estos dos predios exista la relación de predio sir-viente y predio dominante. En otras palabras, de lo que consta en autos, no hay hechos suficientes que permitan decidir si aquí está presente o no un requisito que es esen-cial para determinar si existe una servidumbre por signo aparente. Este dato esencial es si el predio afectado por el camino asfaltado y algún predio que se beneficie de éste pertenecieron alguna vez al mismo dueño. La falta de he-chos suficientes sobre el particular nos impide dilucidar si en la situación en cuestión se ha establecido o no una ser-vidumbre por signo aparente. No podemos ni afirmar ni negar la existencia de una servidumbre por signo aparente porque los hechos ante nos son insuficientes para una u otra determinación.
I
El segundo planteamiento del Municipio en el caso de autos es que éste adquirió la servidumbre en cuestión me-diante prescripción. Para sopesar este planteamiento es necesario examinar los hechos que surgen del expediente que son pertinentes a esta otra cuestión.
El tribunal de instancia concluyó, como una de sus de-terminaciones de hecho que, desde hace mucho tiempo, an-teriores dueños de la finca matriz habían reconocido y aceptado que existía un camino para uso público que atra-vesaba la finca. En efecto, surge del expediente que desde 1945 el camino estaba identificado en planos oficiales de la Autoridad de Tierras como un camino vecinal. Las partes del caso, además, estipularon que el camino aludido fue pavimentado por el Municipio durante el cuatrienio de 1969 a 1972, y que desde entonces dicho Municipio da mantenimiento a lo que ahora es una carretera pública y la repavimenta cuando es necesario. Finalmente, también surge del expediente de autos que cuando los demandantes consideraron comprar la finca en cuestión, para el 4 de *138marzo de 1993, inspeccionaron dicha finca y conocieron de la existencia de la carretera asfaltada que aquí nos con-cierne y, a pesar de constarle su existencia, compraron la finca aludida.
En derecho es claro que para poder adquirir una servi-dumbre mediante prescripción de veinte (20) años, ésta debe ser de naturaleza continua y aparente. Art. 473 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 1651. En el caso de autos no hay disputa alguna en cuanto a que la servidumbre aludida es aparente.
En cuanto al otro requisito, tradicionalmente las servi-dumbres de paso han sido consideradas como discontinuas. Ello ha sido así porque su ejercicio requiere el acto de tran-sitar por el camino en cuestión, lo que se considera un acto humano que no es incesante. Sin embargo, en el caso de autos, una vez el camino fue asfaltado y se convirtió en una carretera pavimentada, no puede realmente concluirse que se trata de una servidumbre discontinua. Lo propio es que se considere más bien como una servidumbre continua. Nó-tese que una vez queda asfaltado el camino y se convierte en una carretera pavimentada, la existencia de ésta no de-pende de que sea usada con mayor o menor frecuencia, ni de actos del hombre. La carretera pavimentada lo es constantemente. En este sentido cabe hacer una analogía con la servidumbre de acueductos, que conforme al Art. 497 del Código Civil, 31 L.P.R.A. see. 1720, se considera continua y aparente, “aun cuando no sea constante el paso del agua”.
La posición anterior ha sido recogida por eminentes co-mentaristas del derecho civil. Así, pues, Lucas Fernández, en La servidumbre predial de paso en el Derecho Civil es-pañol, Murcia, U. Murcia, 1963, señala que cuando la ser-vidumbre de paso existe mediante una obra permanente, como es una carretera, tal servidumbre de paso se torna continua porque la obra en sí constituye el ejercicio de un derecho y es una invasión permanente del fundo gravado. *139Esta misma tesis ha sido apoyada por Vicente Guilarte Gutiérrez en La constitución voluntaria de servidumbres en el Derecho español, Madrid, Ed. Montecorvo, 1984. La tesis, además, es cónsona con la precisa y clara distinción entre servidumbres continuas y discontinuas formulada por J. Roca Juan en De las servidumbres: texto, jurispru-dencia y comentarios, Barcelona, Co. Nereo, 1961, Cap. 1, Sec. Ira. Este autor encara el enjundioso debate que por mucho tiempo ha existido en la doctrina sobre el problema de cómo se distingue una servidumbre de la otra, y con gran acierto señala que para que la servidumbre pueda considerarse continua, entre los fundos dominante y sir-viente debe existir “un estado de hecho de tal naturaleza y permanencia que haga posible al titular utilizar la servi-dumbre en cualquier momento”. (Enfasis en el original.) Guilarte Gutiérrez, op. cit., pág. 14. Si existe tal cualidad objetiva, como evidentemente sería una carretera asfal-tada (un estado de hecho permanente), “que haga a la ser-vidumbre apta para un uso incesante, aunque no se reali-ce”, ésta debe ser considerada como una servidumbre continua. Guilarte Gutiérrez, op. cit., pág. 15.
Al sopesar la postura anterior frente a la más tradicio-nal tesis de que las servidumbres de paso siempre son dis-continuas, es menester recordar que, en términos de las consecuencias prácticas, la distinción entre servidumbres continuas y discontinuas sólo es pertinente precisamente en cuanto al asunto de la prescripción. En virtud de los Arts. 473 y 475 del Código Civil, supra, las continuas son adquiribles por usucapión de veinte años mientras que las discontinuas únicamente pueden adquirirse en virtud de título. Esta distinción sobre la aptitud para la usucapión entre las servidumbres continuas y discontinuas ha sido severamente criticada por eminentes comentaristas. J. Castán, Derecho Civil español, común y foral, 15ta ed., Madrid, Ed. Reus, 1994, T. 2, Vol. II, págs. 170-171; J.L. La-cruz Berdejo, Usucapión de las servidumbres discontinuas *140o no aparentes, Madrid, Ed. Reus, 1955; M. Planiol, G. Ri-pert y J. Boulanger, Traité Elémentaire de Droit, París, Li-brarle de Droit et Jurisprudencia, 1950, T. I, pág. 1244 et seq. Se ha señalado que no siempre es cierto que las servi-dumbres discontinuas no son susceptibles de la posesión continua que es necesaria para la usucapión. Un ejemplo de ello ciertamente sería el caso de una servidumbre de paso como la de autos, que ha sido convertida en una ca-rretera pavimentada por un ente del Estado que, además, le da mantenimiento según sea necesario para conservarla asfaltada. Ciertamente, la acción gubernamental aquí apa-reja una posesión continua de tal servidumbre, lo que la hace apta para la usucapión. Asimismo, se ha señalado que tampoco es siempre cierto que las servidumbres disconti-nuas no son aptas para la usucapión, porque dependen de actos transitorios de tolerancia o buena vecindad de parte del dueño del fundo gravado. El caso de autos, de nuevo, es un ejemplo de ello. La acción del ente del Estado de cons-truir una carretera permanente en lo que antes era un mero camino vecinal y de mantenerla como tal, todo ello con el consentimiento de varios dueños de la finca así gra-vada, elimina cualquier carácter de precariedad que tu-viese la vía en cuestión y le da prescriptibilidad a ésta.
Como bien señala Guilarte Gutiérrez, op. cit., pág. 252, la distinción entre servidumbres continuas y discontinuas, que se proyecta precisamente sobre la cuestión de la usu-capión de éstas, está siendo abolida en la mayor parte de las regulaciones civilistas modernas. Por ello, y a la luz de lo señalado antes, tiene poco sentido jurídico resolver, en un caso de hechos tan particulares como el de autos, que los demandantes que adquirieron la finca en cuestión, aun-que eran plenamente conscientes de la carretera municipal que pasaba por ella, ahora pueden cercar el acceso a ésta e impedir el consuetudinario uso en favor de la comunidad que se le ha dado desde hace ya más de veinte años. No *141tiene cabida en nuestra época una noción tan obsoleta del derecho a la propiedad privada. El resultado al que llega-ron tanto el foro de instancia cómo el foro apelativo es correcto. Como la mayoría resuelve de otro modo, disiento.